STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re A. D. HOPKINS, Minor.                                          September 13, 2018

                                                                     No. 342230
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 14-516829-NA


Before: SWARTZLE, P.J., and JANSEN and O’BRIEN, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating her parental rights to
ADH under MCL 712A.19b(3)(g) (failure to provide proper care and custody), (i) (prior
termination due to serious and chronic neglect and prior attempts at rehabilitation unsuccessful),
and (j) (reasonable likelihood of harm if returned to parent’s care). We affirm.

       Respondent first contends that the trial court clearly erred by finding grounds for
termination. We disagree.

        “To terminate parental rights, a trial court must find by clear and convincing evidence
that at least one statutory ground under MCL 712A.19b(3) has been established.” In re Moss,
301 Mich. App. 76, 80; 836 NW2d 182 (2013). This Court “review[s] for clear error a trial
court’s finding of whether a statutory ground for termination has been proven by clear and
convincing evidence.” Id.

        Under MCL 712A.19b(3)(g), a trial court may terminate parental rights when “[t]he
parent, without regard to intent, fails to provide proper care or custody for the child and there is
no reasonable expectation that the parent will be able to provide proper care and custody within a
reasonable time considering the child’s age.”1 “A parent’s failure to participate in and benefit



1
  Effective June 12, 2018, MCL 712A.19b(3)(g) was amended. Under the old version of the
statute, which was in effect when respondent’s rights were terminated, a parent’s failure to
provide proper care or custody was a statutory ground for termination “without regard to intent”
if there was “no reasonable expectation that the parent [would] be able to provide proper care
and custody within a reasonable time considering the child’s age.” MCL 712A.19b(3)(g).
Under the current version of the statute, the Legislature added a requirement that the parent’s


                                                -1-
from a service plan is evidence that the parent will not be able to provide a child proper care and
custody.” In re White, 303 Mich. App. 701, 710; 846 NW2d 61 (2014).

        Here, respondent’s rights were terminated in large part due to her failure to participate in
and benefit from her service plan in a previous case in which her rights to another child, PM,
were terminated. “The doctrine of anticipatory neglect recognizes that ‘[h]ow a parent treats one
child is certainly probative of how that parent may treat other children.’ ” In re AH, 245 Mich
App 77, 84; 627 NW2d 33 (2001), quoting In re LaFlure, 48 Mich. App. 377, 392; 210 NW2d
482 (1973). In respondent’s previous case, she was offered extensive services, including
parenting classes; a psychological evaluation and a psychiatric evaluation; weekly random drug
testing; housing assistance; and individual counseling, domestic violence counseling, and
substance abuse counseling. With respect to some of these services, respondent appeared to
never make any headway. In particular, respondent never adequately addressed her substance
abuse or housing issues, which remained problems for virtually all of the prior proceedings. As
for certain other services—such as individual counseling—there was some evidence of
respondent’s participation, but that evidence also showed that any participation was inconsistent.
Moreover, as the case progressed, respondent’s inconsistent participation eventually stopped, and
by the time of the termination hearing in PM’s case—which was over 18 months after PM’s
removal—respondent was in full noncompliance with her service plan.

        Respondent’s actions in the current case continued to show a lack of initiative to
participate in and benefit from services, which—along with evidencing that she would not
provide proper care or custody, In re White, 303 Mich. App. at 710—demonstrated that there is no
reasonable expectation that respondent will be able to address her issues within a reasonable
time. At the time of ADH’s removal, respondent had failed to rectify many of her previously
identified problems, showing that she had apparently not benefitted from the services from her
previous case. In particular, respondent continued to lack suitable housing at the time of ADH’s
removal. This failure was in spite of the Department of Health and Human Services’ (DHHS)
workers’ attempts to provide respondent with housing services prior to the child’s removal. 2


failure occur at a time when, “in the court’s discretion,” the parent was “financially able to”
provide proper care or custody. MCL 712A.19b(3)(g) as amended by 2018 PA 58.
2
  Respondent complains that she was not provided reasonable efforts in this case. This statement
is arguably incorrect because Elise Peeples with the DHHS testified that she attempted to offer
respondent housing assistance prior to ADH’s removal. Regardless, under the version of MCL
712A.19a(2)(c) in effect at the time of ADH’s removal, respondent was not entitled to reasonable
efforts because she had her rights to another child, PM, involuntarily terminated. Even under the
current version of that statute, which became effective June 12, 2018, respondent would not have
been entitled to reasonable efforts. The current version of MCL 712A.19a(2)(c) states that
reasonable efforts are not required if the parent “had rights to the child’s siblings involuntarily
terminated and the parent has failed to rectify the conditions that led to that termination of
parental rights.” MCL 712A.19a(2)(c) as amended by 2018 PA 58. Because respondent had not
rectified the conditions that led to the termination of her rights in PM, including her lack of
suitable housing, she was not entitled to reasonable reunification efforts.


                                                -2-
Elise Peeples with the DHHS testified that respondent chose not to engage in these additional
services offered by the DHHS, which eventually led to ADH’s removal. Respondent’s
nonparticipation continued once the proceedings began; she was not present at a single hearing
and otherwise failed to participate in any part of the proceedings in this case. Peeples also
testified that respondent had not contacted her to find out where the child was placed or to
schedule visitation, and that, to the best of Peeples’s knowledge, respondent did not even know
where the child was placed. Based on the foregoing, we conclude that clear and convincing
evidence—including respondent’s history of noncompliance with her service plan, her failure to
benefit from services, and her lack of initiative in both this case and the prior proceedings
involving PM—established that respondent failed to provide proper care or custody for the child
and that there is no reasonable expectation that she will be able to do so within a reasonable time.
Thus, the trial court did not clearly err by finding that termination was proper under MCL
712A.19b(3)(g).

       “Having concluded that at least one ground for termination existed, we need not consider
the additional grounds upon which the trial court based its decision.” In re HRC, 286 Mich. App.
444, 461; 781 NW2d 105 (2009).

         On appeal, respondent also argues—in one generalized sentence without citations—that
the trial court clearly erred by finding that termination was in the child’s best interests. Based on
respondent’s complete failure to adequately brief this issue, we deem it abandoned. See Hodge v
Parks, 303 Mich. App. 552, 557 n 1; 844 NW2d 189 (2014) (“A party cannot simply announce a
position and expect the court to search for authority to sustain or reject that position.”);
Houghton v Keller, 256 Mich. App. 336, 339-340; 662 NW2d 854 (2003) (“An appellant’s failure
to properly address the merits of his assertion of error constitutes abandonment of the issue.”).

        Even if we addressed the issue, we would conclude that it is without merit. “[W]hether
termination of parental rights is in the best interests of the child must be proved by a
preponderance of the evidence.” In re Moss, 301 Mich. App. at 90. Appellate courts “review for
clear error . . . the court’s decision regarding the child’s best interests.” In re Trejo, 462 Mich.
341, 356-357; 612 NW2d 407 (2000), superseded by statute on other grounds as recognized in In
re Moss, 301 Mich. App. at 83.

        The focus at the best-interest stage is on the child, not the parent. In re Moss, 301 Mich
App at 87. The trial court should weigh all the evidence available to it in determining the child’s
best interests, In re Trejo, 462 Mich. at 364, and may consider such factors as

       the child’s bond to the parent, the parent’s parenting ability, the child’s need for
       permanency, stability, and finality, and the advantages of a foster home over the
       parent’s home. [In re Olive/Metts, 297 Mich. App. at 41-42 (citations omitted).]


Other considerations include “the parent’s compliance with his or her case service plan [and] the
children’s well-being while in care[.]” In re White, 303 Mich. App. at 714.

       The trial court concluded that respondent did not demonstrate an interest in planning for
the child as evidenced by her failure to attend any hearings or inform the DHHS of “her
whereabouts.” Respondent’s cavalier attitude about the child’s future and her decision to not be
                                                -3-
involved in the termination proceedings support that respondent was not concerned with the
child’s well-being, which in turn supports that termination was in the child’s best interests. See
id. The trial court also noted that respondent failed to benefit from services during the prior
termination proceedings, which likewise supports that termination was in the child’s best
interests. See id.

        The trial court also compared the advantages of the child’s current placement over
placement with respondent. The trial court noted that the child’s current placement was meeting
all of his needs, and expressed doubt about whether respondent could do the same because she
“appears incapable of meeting her own needs, including housing . . . and substance abuse.” The
advantages of the child’s current placement over placement with respondent support that
termination was in the child’s best interests. See In re Olive/Metts, 297 Mich. App. at 41-42.

        Lastly, the trial court addressed the child’s need for permanency, stability, and finality.
The trial court concluded that respondent’s inability to provide a stable life for herself called into
question her ability to provide stability for the child. Likewise, respondent’s inability to address
her problems over the course of over three years—beginning when PM was removed on June 4,
2014, and ending with the termination of her rights to ADH on November 14, 2017—created
uncertainty about when respondent would be able to provide ADH any with degree of
permanency.

       For these reasons, even considering respondent’s best-interest argument, we conclude
that the trial court did not clearly err in finding by a preponderance of the evidence that
termination of respondent’s parental rights was in the child’s best interests.

       Affirmed.

                                                              /s/ Brock A. Swartzle
                                                              /s/ Kathleen Jansen
                                                              /s/ Colleen A. O'Brien




                                                 -4-